 

ow?

~ .» A@245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) - Page 1 of 1 |

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
vy. ‘ (For Offenses Committed On or After November 1, 1987)
Jose Luis Baltazar-Mayo Case Number: 3:1] 9-mj-22877
Erik Richard Brpner
Defendant's Attorney ,
had - REGISTRATION NO. 86556298
= REG) 0. JUL 18 2019
THE DEFENDANT: ;
XX] pleaded guilty to count(s) 1 of Complaint an hERK US DISTRICT COURT
SSS Tee Tos Tt T Wr CATER
L] was found guilty to count(s) . {oY Slr2- DEPUTY

 

after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense oS a . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[] The defendant has been found not guilty on count(s)
C1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

K TIME SERVED O days

 

KI Assessment: $10 WAIVED [& Fine: WAIVED
X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
_ the defendant’s possession at the time of arrest upon their deportation or removal.
L) Court recommends defendant be deported/removed with relative, charged in case’

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, July 18, 2019
Date of Imposition of Sentence

Received Us - Vy Host

DUSM HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-22877

 

 
